 1   Robert C Weems (CA SBN 148156)
     WEEMS LAW OFFICES
 2   769 Center Blvd., PMB 38
     Fairfax, CA 94930
 3   Ph: 415.881.7653
     Fx: 866.610.1430
 4        rcweems@weemslawoffices.com
     Attorneys for Plaintiff,
 5      JOHN DAVID FRANCIS, JR.
 6
 7              UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF CALIFORNIA
 8   JOHN DAVID FRANCIS, JR.,                             Case No. 2:18-cv-02589-AC
 9        Plaintiff,                                      STIPULATION AND PROPOSED ORDER RE
                                                          SCHEDULING ORDER EXTENDING TIME
10   v.                                                   FILED BY JOHN DAVID FRANCIS, JR.
11   ANDEW M. SAUL, Commissioner of
     Social Security,
12
          Defendant.
13
          The parties hereby stipulate and agree this date of September 18, 2019, subject to the Court’s
14
     approval and order, that there is good cause to extend time and to modify the scheduling order, ECF
15
     No. 5, and that Plaintiff’s time to move for summary judgment and/or remand be extended from
16
     September 2, 2019 to October 17, 2019 with all other deadlines likewise extended. This is Plaintiff’s
17
     first extension of time.
18
          The good cause supporting this stipulation includes, but is not limited to, that plaintiff’s counsel
19
     cannot with diligence meet professional standards in the development and presentation of issues due
20
     to unanticipated objections to notices to appear and produce documents for a civil trial, Duncan vs.
21
     Trinity County, scheduled for September 26, 2019.
22
23
          / / /
24
25
26
          / / /
27
28




                                                          1
     STIPULATION AND PROPOSED ORDER                                                   Case No. 2:18-cv-02589-AC
 1   WEEMS LAW OFFICES                      McGREGOR W. SCOTT, U.S. Attorney
                                            DEBORAH LEE STACHEL, Regional Chief
 2                                            Counsel, Region IX, Soc. Sec. Admin.
                                            DANIEL P. TALBERT, Sp. Asst. U.S. Attorney
 3
     /s/Robert C. Weems               By:   /s/ DANIEL P. TALBERT
 4   Robert C. Weems,                       Daniel P. Talbert, Sp. Asst. U.S. Attorney,
     Attorney for Plaintiff                 Attorneys for Defendant
 5
     SO ORDERED:
 6
 7
     Date:   September 18, 2019
 8                                          Allison Claire
                                            UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             2
     STIPULATION AND PROPOSED ORDER                                      Case No. 2:18-cv-02589-AC
